             Case 2:20-cv-00138-TSZ Document 13 Filed 01/22/21 Page 1 of 3



 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 5

 6         DIANA MENOHER,

 7                             Plaintiff,
                                                         C20-138 TSZ
 8                v.
                                                        MINUTE ORDER RESETTING
 9         HOLLAND AMERICA LINE INC.,                   TRIAL DATES AND
           et al.,                                      RELATED DATES
10
                               Defendants.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13         (1) Plaintiff’s Second Stipulated Motion to Continue Trial Date, docket no. 12,
     is GRANTED. The Court issues the following amended schedule:
14
             JURY TRIAL set for                 9:00 AM on         November 15, 2021
15
             Amended Pleadings due by                              April 26, 2021
16
             Expert Witness Disclosure/Reports under               April 26, 2021
             FRCP 26(a)(2) due by
17
             Motions due by                                        June 17, 2021
18
             Discovery completed by                                July 26, 2021
19
             Dispositive Motions due by                            August 26, 2021
20            and noted on the motions calendar no later
              than the fourth Friday thereafter (see LCR 7(d))
21

22

23

     MINUTE ORDER RESETTING TRIAL DATES AND RELATED DATES - 1
               Case 2:20-cv-00138-TSZ Document 13 Filed 01/22/21 Page 2 of 3



 1             Motions related to expert witnesses 1                         September 2, 2021
               (e.g., Daubert motion) due by
 2              and noted on the motions calendar no later
                than the third Friday thereafter (see LCR 7(d))
 3
               Motions in Limine due by                                      October 14, 2021
 4              and noted on the motions calendar no later
                than the Friday before the Pretrial Conference
 5              (see LCR 7(d)(4))

 6             Pretrial Order due 2 by                                       October 29, 2021

               Trial Briefs to be submitted by                               October 29, 2021
 7
               Proposed Voir Dire/Jury Instructions due by                   October 29, 2021
 8
               Pretrial Conference set for           10:00 AM on             November 5, 2021
 9
          Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
10 format with the following columns: “Exhibit Number,” “Description,” “Admissibility
   Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
11 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
   blank, but the parties shall indicate the status of an exhibit’s authenticity and
12 admissibility by placing an “X” in the appropriate column. Duplicate documents shall
   not be listed twice: once a party has identified an exhibit in the pretrial order, any party
13 may use it.

14           The original and one copy of the trial exhibits are to be delivered to the courtroom
     at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
15   the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
     appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
16   shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
     numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
17   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
     next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
18   is numbered 159, then defendant’s exhibits shall begin with the number 200; if
     defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
19   the number 400.

20
     1
     For further details concerning the Pretrial Order and the exhibit list contained therein, refer to
21 the Minute Order Setting Trial and Related Dates entered on July 10, 2019, docket no. 9.
   2
     The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER RESETTING TRIAL DATES AND RELATED DATES - 2
              Case 2:20-cv-00138-TSZ Document 13 Filed 01/22/21 Page 3 of 3



 1         All other terms and conditions, and all dates and deadlines not inconsistent
   herewith, contained in the Minute Order Setting Trial Date and Related Dates, docket
 2 no. 9, shall remain in full force and effect.

 3          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 4
            Dated this 22nd day of January, 2021.
 5
                                                     William M. McCool
 6                                                   Clerk

 7                                                   s/Gail Glass
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER RESETTING TRIAL DATES AND RELATED DATES - 3
